Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on January 07, 2021. Claims 1, 4, 5, 7-11, 13-15 and 17-22 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7-11, 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. US2018/0201092 (“Ahuja”) in view of Yuasa US2015/0344044 (“Yuasa”) and further in view of Dutta et al. US2016/0144764 (“Dutta”).

Regarding claim(s) 1, 11, 13, 21, 22. Ahuja discloses a method for autonomous climate control optimization of a transport vehicle having a climate control system, the method comprising: 
a controller receiving geolocation specific data providing location information of the transport vehicle (para. 19, para. 25, e.g. identifying the current location of the vehicle); the controller receiving climate control data providing operational status information of the climate control system; the controller receiving passenger/load data providing passenger/load information travelling in the transport vehicle (para. 19, e.g. one or more embodiments of the invention includes incorporating and/or implementing one or more crowd-estimation techniques (as would be known and/or understood by one of ordinary skill in the art) for estimating the number of people at a given location, a heating and/or cooling system that can be controlled programmatically, and a digital route map and current location detector (such as global positioning system (GPS)) that can be integrated for computations.); 
the controller generating adjustment instructions of the climate control system based on the geolocation specific data, the climate control data, and the passenger/load data; and adjusting operation of the climate control system based on the adjustment instructions (para. 26-para. 28,  e.g. the pre-cooling (and pre-heating) time determination engine 122, based on the inputs provided by the crowd pattern predictor 120 and the time estimator module 134, pre-cools (or pre-heats) the vehicle by appropriately increasing or decreasing the set point temperature (intensity) of the air conditioning (or heating) system, based upon the expected crowd in the upcoming stoppage location (provided by the crowd pattern predictor 120) and the expected time it would take to reach that upcoming stoppage location (provided by the time estimator module 134).)
	Ahuja does not explicitly disclose wherein the controller generating the adjustment instructions includes: determining a projected internal space humidity based on the internal space humidity and the current number and duration of passengers within the internal space, and determining an operating 
	Yuasa teaches another climate control system and method. Specifically controller generating the adjustment instructions includes: determining a projected internal space humidity based on the internal space humidity and the current number and duration of passengers within the internal space, and determining an operating mode for the climate control system based on the ambient temperature data and the projected internal space humidity (abstract, para. 20-para. 21, e.g. A rise in the future temperature inside the car is expected if the heat load inside the car is equal to or larger than the heat load outside the car, and thus the normal ventilation operation is carried out. Here, the future temperature inside the car is defined to be a temperature inside the car after a certain period of time during which the temperature rises and falls owing to the change in the number of passengers getting on/off at a station. The heat load inside the car increases when the number of people on board increases, and it decreases when the number of passengers decreases. In contrast, the heat load outside the car (ventilation load) increases when the difference between the temperatures outside and inside the car is large, and it decreases when the difference between the temperatures outside and inside the car is small, or the temperature outside the car is larger than the temperature inside the car.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ahuja by incorporating the applied teaching of Yuasa to improve the efficient of vehicle climate control based on the number of passengers getting on/off the transport.
Ahuja discloses wherein the geolocation specific data (para. 25); however, Ahuja does not explicitly discloses includes at least one of real-time ambient humidity data at the location of the transport vehicle and real-time ambient temperature data at the location of the transport vehicle.
Dutta teaches automatic cooling 86 can be based on the status of the TRS, such as a difference between a desired (or set) temperature of the transport unit and the current ambient temperature, a difference between a desired (or set) temperature of the transport unit and the temperature of the returned air (para. 75-para. 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ahuja by incorporating the applied teaching of Dutta to improve the efficient of vehicle temperature control based on ambient temperature.
	
(para. 26, e.g. the pre-cooling (and pre-heating) time determination engine 122, based on the inputs provided by the crowd pattern predictor 120 and the time estimator module 134, pre-cools (or pre-heats) the vehicle by appropriately increasing or decreasing the set point temperature (intensity) of the air conditioning (or heating) system, based upon the expected crowd in the upcoming stoppage location). 

Regarding claim(s) 5, 15. Ahuja discloses wherein adjusting operation of the climate control system includes at least one of adjusting an operating mode of the climate control system, adjusting a discharge temperature setpoint, adjusting a desired temperature setpoint, and adjusting a desired humidity setpoint  (para. 26-para. 27, e.g. the pre-cooling (and pre-heating) time determination engine 122, based on the inputs provided by the crowd pattern predictor 120 and the time estimator module 134, pre-cools (or pre-heats) the vehicle by appropriately increasing or decreasing the set point temperature (intensity) of the air conditioning (or heating) system, based upon the expected crowd in the upcoming stoppage location). 

Regarding claim(s) 7, 9, 10, 17, 19, 20 Ahuja discloses wherein the climate control data includes an internal space temperature within an internal space of the transport vehicle and an internal space humidity within an internal space of the transport vehicle; wherein the passenger/load data includes a current number and duration of passengers within an internal space of the transport vehicle; wherein the controller generating adjustment instructions of the climate control system based on the geolocation specific data, the climate control data, and the passenger/load data includes (para. 26, e.g. the pre-cooling (and pre-heating) time determination engine 122, based on the inputs provided by the crowd pattern predictor 120 and the time estimator module 134, pre-cools (or pre-heats) the vehicle by appropriately increasing or decreasing the set point temperature (intensity) of the air conditioning (or heating) system, based upon the expected crowd in the upcoming stoppage location): determining a projected internal space temperature based on the internal space temperature and the current number and duration of passengers within the internal space, determining a projected internal space (para. 26-para. 28, As also depicted in FIG. 1, the air conditioning (or heating) speed regulation sub-system 136 receives inputs from the crowd estimation module 110 and the time estimator module 134. Specifically, the crowd estimation module provides input to a crowd level estimate listener 138 (which listens to updates from the crowd estimation module 110) and a gradual air conditioning (or heating) control engine 142, both of which are included within the regulation sub-system 136…By way of example, in at least one embodiment of the invention, after each stoppage, the crowd level estimate listener 138 estimates (and provides to the control engine 142) the crowd volume (that is, the number of people) inside the transportation vehicle. Based on this estimation, and in conjunction with input from the time-to-next-stop estimation loop 140, the control engine 142 can thereby re-adjust the cooling (or heating) system to fine-tune the temperature inside the vehicle). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669